OPINION — AG — ** SCHOOL DISTRICT — COLLECTIVE BARGAINING — TEACHERS — REPRESENTATIONS ** (1) A LOCAL SCHOOL DISTRICT WHICH ENGAGES IN COLLECTIVE BARGAINING WITH ITS EMPLOYEES PURSUANT TO 70 O.S. 509.1 [70-509.1] ET SEQ., AS AMENDED, MAY 'NOT' GRANT GREATER, OR LESSER, SALARY AND/OR OTHER BENEFITS TO THOSE EMPLOYEES WHO CHOOSE NOT TO BE REPRESENTED BY THE DULY AUTHORIZED COLLECTIVE BARGAINING AGENT. (2) THE DULY AUTHORIZED COLLECTIVE BARGAINING AGENT REFERRED TO IN QUESTION ONE ABOVE IS REQUIRE TO REPRESENT FAIRLY AND IMPARTIALLY ALL MEMBERS OF THE APPROPRIATE BARGAINING UNIT, WITHOUT REGARD TO WHETHER THEY ARE MEMBERS OF THE LABOR ORGANIZATION, IN THE PROCESSING OF GRIEVANCES ARISING UNDER A LAWFULLY NEGOTIATED COLLECTIVE BARGAINING AGREEMENT. (NON UNION MEMBERS, EXCLUSIVE REPRESENTATION FAIR REPRESENTATION) CITE: 70 O.S. 509.2 [70-509.2], 70 O.S. 509.2 [70-509.2](A)(2), 70 O.S. 509.6 [70-509.6], 70 O.S. 509.9 [70-509.9], 29 U.S.C.A. 158(A)(3),29 U.S.C.A. 158(A)(5), 29 U.S.C.A. 159(A) (NED BASTOW)